Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three and Nine Months Ended September30, 2016 NASHVILLE, TN, November 10, 2016 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three and nine months ended September30, 2016. Operating Results Loss before income taxes, for the three months ended September30, 2016 was $0.3 million, compared with $4.5 million for the three months ended September30, 2015. Net loss for the three months ended September30, 2016 was $0.3 million, compared with $3.0 million for the three months ended September30, 2015. Basic and diluted net loss per share were $0.01 for the three months ended September30, 2016, compared with $0.07 for the same period in the prior year.
